Per Curiam.

Respondent was admitted to practice law in the Second Department on April 2, 1930. The charge of professional misconduct herein stems from the respondent’s plea of guilty in the New York State Supreme Court to having violated. section 580 of the former Penal Law — a misdemeanor. By the plea the respondent, who was sentenced to an unconditional discharge, admitted to having conspired with other individuals to pay bribes ranging in amounts from $25 to $150, to public officials attached to the New York State Liquor Authority and the New York City Alcohol Beverage Control Board.
At the hearing the respondent admitted the allegations of the petition and offered a plea in mitigation. The Referee sustained the charge and the report is hereby confirmed. The proven charge against the respondent constitutes serious professional misconduct. In determining the punishment to be imposed, we give consideration to the fact that this appears to be the first charge ever lodged against respondent in a career of over 40 years at the Bar, which has included years of distinguished public service. Also to be considered is that the charge is related to an indictment dating back to 1963. Accordingly, under these circumstances, we have limited the punishment to censure.
Kupferman, J. P., Murphy, Lane, Steuer and Tilzer, JJ.. concur.
Respondent censured.